Case 8:15-cv-01228-DOC-MRW Document 134 Filed 10/08/18 Page 1 of 2 Page ID #:2003


      1 KWUN BHANSALI LAZARUS LLP
        MICHAEL S. KWUN (SBN 198945)
      2 mkwun@kblfirm.com
        555 Montgomery St., Suite 750
      3 San Francisco, CA 94111
        Telephone: 415 630 2350
      4 Facsimile: 415 367-1539
      5   KEKER, VAN NEST & PETERS LLP
          DAVID SILBERT (SBN 173128)
      6   dsilbert@keker.com
          LEAH PRANSKY (SBN 302246)
      7   lpransky@keker.com
          633 Battery Street
      8   San Francisco, CA 94111-1809
          Telephone: 415 391 5400
      9   Facsimile: 415 397 7188
     10   Attorneys for Defendants
          OCULUS VR, INC., and PALMER LUCKEY
     11
     12
                              UNITED STATES DISTRICT COURT
     13
                            CENTRAL DISTRICT OF CALIFORNIA
     14
                             SOUTHERN DIVISION (SANTA ANA)
     15
          JULIANA GRIFFO,                         Case No. 8:15-cv-01228 DOC (MRWx)
     16
                                    Plaintiff,    CERTIFICATE OF SERVICE
     17
               v.                                 Ctrm:      9D
     18                                           Judge:     Hon. David O. Carter
          OCULUS VR, INC., and PALMER
     19   LUCKEY,
     20                          Defendants.
     21
     22
     23
     24
     25
     26
     27
     28
     30
                                     CERTIFICATE OF SERVICE
                                CASE NO. 8:15-CV-01228 DOC (MRWX)
     31
     32
Case 8:15-cv-01228-DOC-MRW Document 134 Filed 10/08/18 Page 2 of 2 Page ID #:2004


      1                                 CERTIFICATE OF SERVICE
      2                         CENTRAL DISTRICT OF CALIFORNIA
      3                             Juliana Griffo v. Oculus VR, Inc., et al.
      4                            Case No.: 8:1 S-cv-01228-DOC (MRWx)
      5         At the time of service, I was over 18 years of age and not a party to this
      6   action. I am a partner practicing law in the County of San Francisco, State of
      7   California. My business address is 555 Montgomery Street, Suite 750, San
      8   Francisco, California 94111.
      9         On October 8, 2018, pursuant to Rule 5 of the Federal Rules of Civil
     10   Procedure, I served true copies of the documents filed at Docket Nos. 132 and 133
     11   in the above-entitled action on the following persons by electronic mail, pursuant
     12   to a written agreement between counsel consenting to service by electronic mail:
     13
     14         Kenneth A Reich kreich@kennethreichlaw.com
     15         Randall S Leff rleff@ecjlaw.com, dloranger@ecjlaw.com
     16         Russell Matthew Selmont rselmont@ecjlaw.com, dloranger@ecjlaw.com
     17         Stephen J Reich sreichesq@kennethreichlaw.com
     18
     19         I declare under penalty of perjury under the laws of the State of California
     20   that the foregoing is true and correct. Executed this 8th day of October, 2018, at
     21   San Francisco, California.
     22
                                                        /s/ Michael S. Kwun
                                                        Michael S. Kwun
     23
     24
     25
     26
     27
     28
     30                                                  1
                                           CERTIFICATE OF SERVICE
     31                                Case No. 8:15-cv-01228 DOC (MRWx)

     32
